Case 3:19-cv-00813-REP Document 64 Filed 06/10/20 Page 1 of 11 PageID# 3276



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


                                                    )
CHMURA ECONOMICS &                                  )
ANALYTICS, LLC,                                     )
                                                    )
                      Plaintiff/Counterclaim        )
                      Defendant,                    )      Case No. 3:19-cv-813-REP
                                                    )
v.                                                  )
                                                    )
RICHARD LOMBARDO,                                   )
                                                    )
                      Defendant/Counterclaim        )
                      Plaintiff.                    )

  PLAINTIFF AND COUNTERCLAIM DEFENDANT’S REPLY MEMORANDUM IN
 FURTHER SUPPORT OF ITS MOTION IN LIMINE TO EXCLUDE EVIDENCE AND
ARGUMENT REGARDING DAMAGES CALCULATIONS BASED ON AN OVERTIME
   PREMIUM RATE OTHER THAN ONE-HALF THE REGULAR RATE OF PAY

I.     INTRODUCTION

       Richard Lombardo’s Response Brief (ECF No. 61) is long in style but empty in substance.

Rather than address Chmura’s straightforward argument that Fourth Circuit precedent dictates the

calculation of Lombardo’s alleged overtime damages, Lombardo engages in a pattern of

avoidance. He claims that (1) a motion in limine is not the proper avenue to exclude his damages

model; (2) Fourth Circuit precedent does not apply in the Eastern District of Virginia; (3) a

Department of Labor letter on which Chmura does not rely is irrelevant; and (4) this Court should

ignore federal regulations that explicitly explain how to calculate overtime compensation on

commissions. Each of Lombardo’s arguments is meritless.

       In Desmond v. PNGI Charles Town Gaming, LLC, 630 F.3d 351 (4th Cir. 2011), the Fourth

Circuit unequivocally held that where, as here, an employee agrees to a fixed, weekly salary for
Case 3:19-cv-00813-REP Document 64 Filed 06/10/20 Page 2 of 11 PageID# 3277



all hours worked, the employee’s overtime compensation is calculated using a one-half premium.

Id. at 357. Similarly, 29 C.F.R. §§ 778.118 and 778.119 unequivocally provide that overtime

compensation on commission payments must be calculated using a one-half premium. Fourth

Circuit precedent is binding and applicable federal regulations receive significant deference. As

such, the one-half premium method is the only appropriate method for calculating Lombardo’s

overtime damages. The Court should preclude Lombardo from introducing any evidence or

argument to the contrary.

II.       ARGUMENT

          A.    Chmura’s Motion in Limine is the appropriate procedural avenue for
                challenging Lombardo’s erroneous damages model.

          Unable to respond directly to Chmura’s substantive legal arguments, Lombardo first

attacks Chmura’s motion on procedural grounds. Contrary to Lombardo’s assertion, a plaintiff’s

damages model and calculations are subject to exclusion through a motion in limine before trial.

Rolls-Royce PLC v. United Techs. Corp., 2011 U.S. Dist. LEXIS 48984, at *6 (E.D. Va. May 4,

2011) (excluding aspects of the plaintiff’s damages calculation on a pre-trial motion in limine

because “Fed. R. Evid. 103(c) allows a court ‘to the extent practicable … to prevent inadmissible

evidence from being suggested to the jury by any means[.]’”). Indeed, as courts have recognized,

“the proper method for calculating [overtime] damages is clearly a fit subject for a motion in

limine[.]” Javansaheli v. BF & Assocs., 2012 U.S. Dist. LEXIS 61549, at *24 (D. Or. May 2,

2012) (holding that the one-half premium applied to the plaintiff’s misclassification damages);

Depalma v. The Scotts Co., LLC, 2019 U.S. Dist. LEXIS 97036, at *28-30 (D.N.J. June 10, 2019)

(same).

          As discussed below and in Chmura’s opening brief (ECF No. 45), Lombardo’s overtime

damages, if any, must be calculated using a one-half premium. Any other calculation is contrary

                                               2
Case 3:19-cv-00813-REP Document 64 Filed 06/10/20 Page 3 of 11 PageID# 3278



to applicable law. Therefore, the Court should exercise its power “to prevent inadmissible

evidence from being suggested to the jury” by granting Chmura’s Motion in Limine. Rolls-Royce,

2011 U.S. Dist. LEXIS 48984, at * 6; see also Response Brief at 5 (acknowledging that a court

may grant a motion in limine where the moving party shows that the evidence at issue is clearly

inadmissible).

       B.        This Court must determine Lombardo’s overtime damages, if any, in
                 accordance with Fourth Circuit precedent.

       In tacit acknowledgement that Fourth Circuit precedent is fatal to his damages calculations,

Lombardo argues that his overtime claims must be decided according to Ohio federal district court

decisions.1 His argument is wrong for one simple reason: he brought his permissive counterclaim

in this Court and not in Ohio. And, “[t]his Court is bound to apply existing Fourth Circuit

precedent to the cases before it.” United States v. Jordan, 357 F. Supp. 2d 889, 910 (E.D. Va.

2005); see also U.S. ex rel. Willoughby v. Collegiate Funding Servs., 2011 U.S. Dist. LEXIS 3055,

at *20 (E.D. Va. Jan. 12, 2011) (“Under the majority view, Relators’ claims would no doubt be

barred by Section 3730(e)(4)(A). Nevertheless this Court is bound to apply Fourth Circuit

precedent”). Fourth Circuit precedent is clear: in an FLSA misclassification case, the district court

“need only award 50% of the regular rate to provide employees their ‘unpaid overtime

compensation.’” Desmond, 630 F.3d at 356.

       Lombardo’s assertion of a parallel Ohio Wage Act misclassification claim does not alter

this black-letter principle. Lombardo’s Ohio Wage Act and FLSA claims are subject to the same

requirements, and thus necessarily the same outcome. Response Brief (ECF No. 61) at 6-7.

Because Lombardo brought his claims in this Court, those requirements and outcome necessarily



1
  It is no surprise that Lombardo is pressing the Court to disregard this Circuit’s controlling
authority—Lombardo’s calculation method more than triples his alleged overtime damages.
                                                 3
Case 3:19-cv-00813-REP Document 64 Filed 06/10/20 Page 4 of 11 PageID# 3279



turn on Fourth Circuit precedent. Jordan, 357 F. Supp. 2d 889. Notably, the Ohio Wage Act does

not preclude the application of the half-time premium to calculated overtime damages. To the

contrary, because the Ohio Wage Act’s requirements are the same as the FLSA’s, Ohio courts have

approved this method in parallel FLSA and Ohio Wage Act claims when warranted under

applicable federal FLSA law. E.g., Mitchell v. Abercrombie & Fitch Co., 428 F. Supp. 2d 725,

738-39 (S.D. Ohio 2006), aff’d, 225 Fed. Appx. 362 (6th Cir. 2007) (granting the employer’s

motion for summary judgment that the one-half premium rate should apply to Plaintiff’s overtime

claims under both the FLSA and the Ohio Wage Act); Hurt v. Commerce Energy Inc., 2018 U.S.

Dist. LEXIS 13942, at *5-6 (N.D. Ohio Jan. 29, 2018) (holding that the one-half premium rate

should apply in calculating overtime compensation attributable to the plaintiffs’ commission under

both the FLSA and the Ohio Wage Act). Accordingly, the Court should ignore Lombardo’s five-

page discussion of inapplicable Ohio federal court cases (Response Brief at 7-13) and, as it must,

decide this case based on Fourth Circuit precedent.

       C.      Chmura’s argument does not rely on a 2009 Department of Labor Letter.

       In addition to inapplicable Ohio federal court cases, Lombardo spends three pages arguing

that a 2009 Department of Labor Letter (the “Letter”) on which Chmura purportedly relies “has

been disavowed by subsequent DOL action rendering it anachronistic and irrelevant.” Response

Brief at 13-16. This is yet another red herring intended to distract the Court from applying Fourth

Circuit precedent. Lombardo’s argument also is wrong on the substance.

       First, Chmura does not rely on the Letter. Instead, it relies on the Fourth Circuit precedent

established in Desmond. Desmond is controlling and requires that damages for unpaid overtime

compensation in a misclassification case be calculated by multiplying one-half of an employee’s

regular rate of pay by the number of unpaid overtime hours. Desmond, 630 F.3d at 356-57.



                                                4
Case 3:19-cv-00813-REP Document 64 Filed 06/10/20 Page 5 of 11 PageID# 3280



       Moreover, contrary to Lombardo’s assertion (Response Brief at 14), Desmond itself does

not rely on the Letter for its reasoning or conclusion. Desmond holds that the half-time premium

method is appropriate under “the teaching of Overnight Motor [Transporation Co. v. Missel, 316

U.S. 572 (1942)]” and “[t]he traditional principles of compensatory damages.” Id. at 357. It cites

the Letter merely in discussing the myriad authority approving the half-time premium method in

calculating damages in misclassification cases. Desmond, 630 F.3d at 354-356 (“In analyzing how

to calculate unpaid overtime compensation under 29 U.S.C. § 216(b) in this mistaken exemption

classification case, we note that … [t]he First, Fifth, Seventh, and Tenth Circuits all have

determined that a 50% overtime premium was appropriate in calculating unpaid overtime

compensation under 29 U.S.C. § 216(b) …. In addition to these decisions from our sister circuits,

the Department of Labor also has approved using a 50% overtime premium to calculate unpaid

overtime in a mistaken exemption classification case”).        For this reason also, Lombardo’s

discussion of the Letter is nothing more than a distraction.

       Finally, the Department of Labor has not disavowed the Letter or its guidance approving

the one-half premium method of calculating overtime in misclassification cases. Instead, as the

Department of Labor recently stated in its Final Rule revision to 29 C.F.R. § 778.114, “to the

extent that an employer has paid straight time compensation for all hours worked in the workweek,

the employer’s resulting overtime obligation under the [FLSA] is only an additional half of the

regular rate for the hours worked in excess of 40 in the workweek. This general principle applies

regardless of whether the specific compensation scheme at issue satisfies the technical

requirements of § 778.114.” See Final Rule (ECF No. 61-1) at 60 (emphasis added).2




2
  As discussed below, Chmura does not rely on 29 C.F.R. § 778.114 in support of its argument and
therefore does not need to meet all of its requirements for the one-half premium calculation to
                                                 5
Case 3:19-cv-00813-REP Document 64 Filed 06/10/20 Page 6 of 11 PageID# 3281



       D.      Lombardo’s overtime damages, if any, must be calculated at one-half of his
               regular rate of pay.

       No matter how Lombardo attempts to obfuscate the issues, he cannot escape controlling

Fourth Circuit precedent and applicable federal regulations that govern his overtime damages in

this case. Contrary to Lombardo’s assertion, Chmura does not “argue for an impermissible

retroactive application of the Department of Labor’s fluctuating workweek rule, 29 CFR Sec.

778.114.” Response Brief at 2. Rather, Chmura relies on Desmond, a 2011 decision that predated

Lombardo’s employment at Chmura by four years. As discussed above, Desmond requires that,

in misclassification cases, any overtime compensation attributable to an employee’s fixed, weekly

salary must be calculated at the one-half premium rate. Chmura also relies on 29 C.F.R. § 778.118

and 778.119, which require the application of the same one-half premium for commissions.

Neither Desmond nor 29 C.F.R. § 778.118 and 778.119 require any analysis or application of the

fluctuating workweek rule described in 29 C.F.R. § 778.114. Taken together, however, they

require that Lombardo’s overtime damages, if any, must be calculated at one-half of his regular

rate of pay.

               1.     Desmond requires that Lombardo’s overtime damages attributable to
                      his fixed, weekly salary be calculated on the one-half premium rate.

       Desmond’s holding and reasoning are clear. In a “mistaken exemption classification case

… the district court … need only award 50% of the regular rate to provide the employees their

‘unpaid overtime compensation.’” Desmond, 630 F.3d at 356. As the Fourth Circuit explained,

this conclusion is based not on “29 C.F.R. § 778.114, but rather upon the logic of Overnight Motor

and general principles of compensatory damages.” Id. at 353.




apply in this case. The Department of Labor’s position, however, still confirms that it has not, as
Lombardo claims, disavowed the use of the one-half premium in misclassification cases.
                                                6
Case 3:19-cv-00813-REP Document 64 Filed 06/10/20 Page 7 of 11 PageID# 3282



       In Overnight Motor, the Supreme Court addressed how to calculate unpaid overtime

compensation for an employee who agreed to receive a fixed salary as payment for all hours

worked. Id. (citing Overnight Motor, 316 U.S. at 579-80). The Supreme Court held that, in such

cases, “a court should divide the employee’s fixed weekly salary by the total hours worked in the

particular workweek” to determine the employee’s regular rate of pay for each particular

workweek. Id. The court should then multiply one-half of the regular rate of pay for each

particular workweek by the number of overtime hours the employee worked during that week. Id.

Although Overnight Motor was not a misclassification case, the Fourth Circuit held that its logic

and conclusion apply equally to misclassification cases. Id. at 357. Lombardo’s attempt to

distinguish Overnight Motor because it was not a misclassification case consequently falls short.

Desmond was a misclassification case and, as such, it is controlling.

       Apart from Overnight Motor, “traditional principles of compensatory damages bolster

[Desmond’s] conclusion.” Id. As the Fourth Circuit explained:

       Compensatory damages are “[d]amages sufficient in amount to indemnify the
       injured person for the loss suffered.” Here, the former employees agreed to receive
       straight time pay for all hours worked in a given workweek and have already
       received such pay. Thus, the “loss suffered” is the 50% premium for overtime
       hours.”

Id. (internal citation omitted). In this case, as in Desmond, Lombardo agreed to receive a fixed,

weekly salary for all hours worked in each workweek. Accordingly, as Desmond requires,

Lombardo’s overtime damages attributable to his salary must be calculated at a premium rate of

one-half.3



3
  In his Response Brief, Lombardo incorrectly states that Desmond’s half-time calculation is
available only “when the employee and employer had a mutual understanding that the fixed salary
was intended to compensate the employee for all hours worked in a workweek and constituted
straight time for that week.” Response Brief at 8 (citing Desmond, 630 F.3d at 354)). Lombardo
cites to the portion of Desmond’s decision discussing First, Fifth, Seventh, and Tenth Circuit
                                                7
Case 3:19-cv-00813-REP Document 64 Filed 06/10/20 Page 8 of 11 PageID# 3283



              2.      29 C.F.R. § 778.118 and 778.119 require that Lombardo’s overtime
                      damages attributable to his commissions be calculated at the one-half
                      premium rate.

       The same principles hold true for Lombardo’s commissions. Lombardo can recover

damages for overtime compensation attributable to his commissions only at the one-half premium

rate. 29 C.F.R. §§ 778.118 and 778.119 describe the method of calculating overtime compensation

when an employee is paid at least in part by commissions. Regardless of when commissions are

paid, the regulations require that overtime compensation attributable to the commissions be

calculated at the one-half premium rate. 29 C.F.R. § 778.118 (“The employee must then be paid

extra compensation at one-half of that rate for each hour worked in excess of the applicable

maximum hours standard.”) (emphasis added); 29 C.F.R. § 778.119 (“The additional

compensation for that workweek must be not less than one-half of the increase in the hourly rate

of pay attributable to the commission ….”) (emphasis added).

       Ignoring the plain language of 29 C.F.R. §§ 778.118 and 778.119, Lombardo asserts a

“recent federal district court in Ohio” rejected Chmura’s position. Response Brief at 16 (citing

Hurt, 2018 U.S. Dist. LEXIS 13942). In reality, Hurt holds the exact opposite. It unequivocally

supports Chmura’s argument for a one-half premium calculation and rejects Lombardo’s assertion

that 29 C.F.R. §§ 778.118 and 778.119 cannot be used as a damages calculation. Id. at *5-6.




precedent and application of the fluctuating workweek rule (29 C.F.R. § 778.114). Desmond, 630
F.3d at 354. Desmond, however, does not rely on 29 C.F.R. § 778.114 and does not require a
“mutual understanding” for the half-time premium to apply. Id., at 356057. Rather, Desmond
requires only that the employee’s fixed, weekly salary was intended to compensate for all hours
worked in a workweek. Id. In any event, Lombardo admitted under oath that, when he was hired,
he understood his salary to cover all hours worked, including those in excess of forty. Lombardo
Dep. at 10:2-11:9 (ECF No. 35-4). See Monahan v. Cnty. of Chesterfield, 95 F.3d 1263, 1281 (4th
Cir 1996) (holding that a mutual understanding “can be based on the implied terms of one’s
employment agreement if it is clear from the employee’s actions that he or she understood the
payment plan in spite of after-the-fact verbal contentions otherwise.”).
                                               8
Case 3:19-cv-00813-REP Document 64 Filed 06/10/20 Page 9 of 11 PageID# 3284



       In Hurt, the plaintiffs—commissioned door-to-door salesmen—alleged that the defendant

misclassified them as independent contractors and failed to pay them overtime compensation in

violation of the Ohio Wage Act and the FLSA. Id. at *3-4. Defendant argued, as Chmura does

here, that “because [the plaintiffs] received commissions, they are entitled to overtime pay at only

one-half their applicable rate for hours worked above the maximum pursuant to 29 C.F.R. §

778.118.” Id. at *5. In response, Plaintiffs made the same argument as Lombardo: “a one-half-

rate cannot be applied retroactively to calculate overtime pay when employers are found to have

misclassified their employees as exempt from overtime pay.” Id. The court agreed with the

defendant. Id. at *6.

       In so doing, the court explained:

       29 C.F.R. § 778.118 explains how overtime pay should be calculated under the
       FLSA for employees who receive commissions—which is the case here. Under
       that regulation, an employee’s regular rate must be calculated by dividing the
       employee’s weekly salary by the total number of hours the employee worked that
       week. Employees who receive commissions are then paid extra compensation at
       one-half of that rate for each hour worked in excess of the applicable maximum
       hours standard. To hold otherwise would be to read more complexity into §
       778.118 th[a]n is indicated by a plain reading.

Id. (emphasis added) (internal quotation marks omitted). The court also found the plaintiffs’

argument for a time-and-one-half multiplier unpersuasive. The plaintiff’s cited cases, like the

cases Lombardo cites in his Response Brief, all concerned the application of 29 C.F.R. § 778.114,

which contains a “clear mutual understanding requirement.”4 Id. at *7-8. 29 C.F.R. § 778.118,

on the other hand, contains no such requirement. As such, “the concern about retroactive

application of § 778.114 in misclassification cases does not control § 778.118. As a result, the



4
 As noted above, Chmura does not argue for the application of 29 C.F.R. § 778.114 but rather that
Desmond applies in calculating Lombardo’s overtime compensation attributable to his fixed,
weekly salary. Desmond does not require a “clear mutual understanding” for the one-half premium
calculation to apply.
                                                 9
Case 3:19-cv-00813-REP Document 64 Filed 06/10/20 Page 10 of 11 PageID# 3285



retroactive application of the one-half rate for employee commission overtime pay does not raise

the same concerns.” Id. at *8. Ultimately, the court held precisely what Chmura asks this Court

to hold: “employees who received commissions must be paid overtime pay at one-half of their

applicable rate for each hour worked in excess of the applicable maximum hours standard.” Id. at

*8-9.

        In sum, the Court should not permit Lombardo to present damages evidence or argue a

damages theory that is precluded by controlling law. Employees, like Lombardo, who receive a

fixed, weekly salary plus commissions are entitled to overtime compensation at only the one-half

premium rate. See, e.g., Final Rule (ECF No. 61-1) at 35, 54. See also Lalli v. Gen. Nutrition

Ctrs., Inc., 814 F.3d 1, 4-6 (1st Cir. 2016) (holding that a compensation plan that provided for a

fixed salary plus commissions and paid an overtime premium of 50% did not violate the FLSA

because the fixed salary and commissions already accounted “for the ‘time’ in ‘time-and-a-half’”

overtime compensation required by the FLSA). Accordingly, consistent with Desmond and the

applicable federal regulations, Chmura respectfully requests that the Court prohibit Lombardo

from presenting any evidence or argument regarding his damages calculation based on an overtime

premium other than one-half of his regular rate of pay.

III.    CONCLUSION

        For the reasons discussed above and in Chmura’s opening brief, Chmura respectfully

requests that the Court grant this Motion in Limine and preclude Lombardo from introducing any

evidence or argument regarding his damages calculation based on an overtime premium other than

one-half of his regular rate of pay.

Dated: June 10, 2020

                                             ___________/s/________________
                                             Rodney A. Satterwhite (VA Bar No. 32907)

                                               10
Case 3:19-cv-00813-REP Document 64 Filed 06/10/20 Page 11 of 11 PageID# 3286



                                              Christopher M. Michalik (VA Bar No. 47817)
                                              Heidi E. Siegmund (VA Bar No. 89569)
                                              McGuireWoods LLP
                                              Gateway Plaza
                                              800 East Canal Street
                                              Richmond, Virginia 23219
                                              (Office) (804) 775-1000
                                              (Fax) (804) 698-2158
                                              rsatterwhite@mcguirewoods.com
                                              cmichalik@mcguirewoods.com
                                              hsiegmund@mcguirewoods.com

                                              Counsel for Plaintiff/Counterclaim Defendant




                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 10th day of June, 2020, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF System, which will send a notification of such filing

(NEF) to all counsel of record.


                                                  /s/
                                              Heidi E. Siegmund (VSB No. 89569)
                                              McGuireWoods LLP
                                              Gateway Plaza
                                              800 East Canal Street
                                              Richmond, VA 23219
                                              Tel: (804) 775-1000
                                              Fax: (804) 775-1061
                                              hsiegmund@mcguirewoods.com

                                              Counsel for Plaintiff/Counterclaim Defendant




                                                11
